 


110 HR 305 IH: To prohibit the Secretary of Homeland Security from paroling into the United States an alien who falls ill while seeking admission at a port of entry or seeks emergency medical assistance by approaching an agent or official of the Department of Homeland Security at or near a border.
U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 305 
IN THE HOUSE OF REPRESENTATIVES 
 
January 5, 2007 
Mr. Pearce introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To prohibit the Secretary of Homeland Security from paroling into the United States an alien who falls ill while seeking admission at a port of entry or seeks emergency medical assistance by approaching an agent or official of the Department of Homeland Security at or near a border. 
 
 
1.Prohibition on use of parole power to provide medical assistance to aliens at a borderSection 212(d)(5) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(5)) is amended by adding at the end the following: 
 
(C)The Secretary of Homeland Security may not parole into the United States an alien solely because the alien— 
(i)falls ill while seeking admission, or waiting to seek admission, at a port of entry into the United States; or 
(ii)approaches an agent or official of the Department of Homeland Security at or near the border in order to seek emergency medical assistance.. 
 
